DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 21 and 26, though Lukac et al.(US 2016/0086353) teaches compression of an encoded collection of three-dimensional meshes and point clouds (0006 lines 1-27), Lukac et al. fails to teach wherein the compressed occupancy information comprises binary values corresponding to pixels of the image frame that indicate whether the corresponding pixels are occupied with one or more of the packed patches or are unoccupied, and wherein to decompress the compressed occupancy information, the program instructions cause the one or more processors to: identify, based on the compressed occupancy information, non-empty blocks of pixels of the image frame; and for each non-empty block: determine a traversal order for traversing sub-blocks of the non- empty block; and assign respective ones of the binary values to the sub-blocks of the non-empty block according to the determined traversal order to indicate whether the pixels of the sub-blocks are occupied or unoccupied, wherein the respective binary values are assigned based on an order of the binary values included in the compressed occupancy information. Therefore claims 21-30 are indicated as allowable.
In regards to claims 32-36 and 38-40, though Lukac et al. teaches compression of 3D geometric mesh data (0023 lines 1-16), the prior art fails to teach the limitations of claims 32-36 and 38-40. Therefore, claims 32-36 and 38-40 are objected to as being dependent upon a rejected .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A non-transitory computer-readable medium storing program instructions, that when executed by one or more processors, cause the one or more processors to: compress occupancy information for an image frame comprising packed patches, wherein the occupancy information comprises binary values corresponding to pixels of the image frame, and wherein the binary values indicate pixels of the image frame that are occupied by one or more of the packed patches and other pixels of the image frame…“, though it is a slight variation from claim 8 of U.S. Patent 10,699,444: “A method for compressing a point cloud, the method comprising: determining a plurality of patches, each corresponding to a respective portion of the point cloud; generating, for each patch, one or more patch images; packing the generated patch images into an image frame; generating an occupancy map for the image frame, wherein the occupancy map indicates pixels of the image frame that are occupied by one of the patch images and pixels of the image frames that are un-occupied; and encoding a compressed version of the occupancy map, wherein said encoding comprises: indicating empty blocks of the occupancy map that correspond to respective portions of the image frame…“, is similar in scope and would provide analogous compression of image frame data. Table I listed below is provided to show which claims in the current application 15/931,349 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,699,444. Table II is provided below to show how the claimed limitations from independent claim 31 of the current application 15/931,349 maps to independent claim 8 of U.S. Patent 10,699,444.


TABLE 1
Current Application: 15/931,349
Claims  31, 37  
U.S. Patent: 10,699,444 
Claims   8,   8


TABLE II
Current Application: 15/931,349 (Claim 31)
U.S. Patent: 10,699,444 (Claim 8)
31. A non-transitory computer-readable medium storing program instructions, that when executed by one or more processors, cause the one or more processors to: 
compress occupancy information for an image frame comprising packed patches, wherein the occupancy information comprises binary values corresponding to pixels of the image frame, and wherein the binary values indicate pixels of the image frame that are occupied by one or more of the packed patches and other pixels of the image frame that are unoccupied by the packed patches,

8. A method for compressing a point cloud, the method comprising:
determining a plurality of patches, each corresponding to a respective portion of the point cloud; generating, for each patch, one or more patch images; packing the generated patch images into an image frame; 
generating an occupancy map for the image frame, wherein the occupancy map indicates pixels of the image frame that are occupied by one of the patch images and pixels of the image frames that are un-occupied; and 

wherein to compress the occupancy information, the program instructions cause the one or more processors to: identify non-empty blocks of pixels of the image frame that include at least one occupied pixel; assign binary values to sub-blocks of each non-empty block of the image frame, wherein occupied sub-blocks comprising at least one occupied pixel and unoccupied sub-blocks that do not comprise an occupied pixel are assigned different binary values;

encoding a compressed version of the occupancy map, wherein said encoding comprises: indicating empty blocks of the occupancy map that correspond to respective portions of the image frame that include only un-occupied pixels; assigning binary values to sub-blocks of each non-empty block of the occupancy map, wherein occupied sub-blocks and non-occupied sub-blocks are assigned different binary values;

select a traversal order for the sub-blocks of each respective non-empty block such that sub-blocks assigned a same one of the binary values are traversed sequentially; and

selecting a traversal order for encoding the sub-blocks of the occupancy map such that sub-blocks with similar binary values are traversed sequentially; and
encode, for each non-empty block, the traversal order and sequential binary values for the sub-blocks traversed according to the selected traversal order.
	
encoding the traversal order and sequential binary values for the sub-blocks of the occupancy map traversed according to the traversal order.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to processing of image frame data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699